Citation Nr: 0006714	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-11 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for the loss of the 
left ovary.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which denied the veteran's claims 
for service connection for the loss of the left ovary and a 
left knee disorder on the basis that these claims were not 
well grounded.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's current loss of the left ovary and service.

2.  There is no competent medical evidence of a nexus between 
a current left knee disorder and service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
loss of the left ovary is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  

The nexus requirement may be satisfied by evidence showing 
that a chronic disease subject to presumptive service 
connection was manifested to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where 
the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, 
in determining whether a claim is well grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under 38 C.F.R. § 3.303(b) (1999) by: (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period; and (2) present disability from it.  
Savage v. Gober, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period, or 
evidence that is post-service or post-presumption period, may 
suffice.  Id. 

In the present case, the veteran has argued that she incurred 
both the loss of the left ovary and a left knee disorder in 
service.  During her May 1999 hearing before the undersigned 
Board member, she argued that the in-service surgical removal 
of a cyst from the left ovary resulted in the loss of that 
ovary.  She also testified that she first experienced left 
knee symptomatology during service.

With regard to the veteran's claimed loss of the left ovary, 
the Board observes that she underwent the removal of a cyst 
from the left ovary in September 1980, during service, 
following complaints of abdominal pain.  At that time, the 
ovary was noted to have been sutured.  In September 1981, 
again during service, the veteran gave birth to a child.  Her 
November 1981 separation examination report does not suggest 
the absence of the left ovary.  The first post-service 
medical records showing the loss of the left ovary are VA 
surgical records from March 1992, and the report of the 
veteran's February 1997 VA gynecological examination 
indicates that she underwent voluntary sterilization in 1991.  
None of the post-service medical records pertaining to this 
disability suggest a causal link between the current loss of 
the left ovary and the veteran's in-service surgery.

During service, in October 1978, the veteran was treated for 
left knee pain and was diagnosed with Osgood-Schlatter's 
disease.  She was also treated for left knee pain in October 
1979 and January 1980.  However, her November 1981 separation 
examination was entirely negative for any left knee 
symptomatology.  The first post-service evidence suggesting a 
left knee disorder is a June 1996 VA treatment record, which 
suggests a left knee injury going back ten years.  Also, the 
report of the veteran's February 1997 VA orthopedic 
examination contains diagnoses of a left anterior tibial spur 
of unknown clinical significance and bilateral knee pain, but 
the examiner offered no opinion regarding the etiology of 
these diagnoses.

In this case, the Board acknowledges that the veteran's loss 
of the left ovary has been noted subsequent to service, but 
there is no competent medical evidence of a nexus between the 
loss of the left ovary and any incident of service, including 
the in-service surgery for removal of a left ovary cyst.  
Similarly, there is no competent medical evidence of a nexus 
between a current left knee disorder and the veteran's in-
service left knee symptomatology.  While the veteran has 
alleged continuity of symptomatology of this disorder since 
service, this alleged continuity of symptomatology is not 
supported by corresponding medical records.  See Savage v. 
Gober, 10 Vet. App. at 497.

Indeed, the only evidence of record supporting the veteran's 
claims is her own lay opinion, which she articulated during 
her May 1999 hearing before the undersigned Board member.  
However, the veteran has not been shown to possess the 
medical expertise necessary to render a diagnosis or to 
establish a nexus or link between a currently diagnosed 
disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Therefore, 
the lay contentions of record, alone, do not provide a 
sufficient basis upon which to find these claims to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Well-grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claims for service connection for the 
loss of the left ovary and a left knee disorder, these claims 
must be denied as not well grounded.  Since the veteran's 
claims for service connection are not well grounded, the VA 
has no further duty to assist the veteran in developing the 
record to support her claims.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well grounded' 
claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  During her May 1999 Board 
hearing, the veteran described gynecological treatment at a 
private facility in 1983, but she also reported that records 
of such treatment were no longer available from that 
facility.  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); 
Porter v. Brown, 5 Vet. App. 233, 237 (1993).  While the 
veteran further suggested that she might be able to obtain 
such records from the doctor who treated her at that time and 
was allowed 60 days in which to do so, no additional records 
have been received by the Board.  As such, there is no 
further duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify the veteran of the evidence 
required to complete her application.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for the loss of the left ovary is 
denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a left knee disorder is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

